Title: To John Adams from Timothy Pickering, 17 February 1798
From: Pickering, Timothy
To: Adams, John



To the President of the United States.
Department of State Feby. 17th 1798

In pursuance of an Act of Congress, passed on the third of March 1797, entitled “An Act authorizing an expenditure, and making an appropriation for the prosecution of the claims of certain citizens of the United States, for property captured by the belligerent powers,” I have the honor to lay before you an account of the expenditures in that service in London, and of the reimbursements arising from the deductions of costs in the cases mentioned in the account, to the 18th Augt. 1797.

Timothy Pickering